Appeal by the defendant from a judgment of the County Court, Westchester County (LaCava, J.), rendered August 21, 1990, convicting her of offering a false instrument for filing in the first degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the adequacy of her plea allocution is without merit. The defendant’s factual recitation and the plea colloquy were sufficient to make out all the elements of offering a false instrument for filing in the first degree. Nothing in the allocution or colloquy cast significant doubt upon either her guilt or the voluntariness of the plea so as to require further inquiry by the court (see, People v Lopez, 71 NY2d 662, 666; cf., People v Moore, 71 NY2d 1002, 1005).
It is also well settled that the decision whether to permit a defendant to withdraw a previously entered plea of guilty rests within the sound discretion of the court (see, People v Hagzan, 155 AD2d 616; People v Gomez, 142 AD2d 649). In the instant case, the court held a hearing on the defendant’s claim that she was coerced into pleading guilty by her attorney, who testified at the hearing and whose testimony the court credited. Issues of credibility are primarily for the hearing court and its findings should be upheld unless they are clearly erroneous (see, People v Armstead, 98 AD2d 726). Bracken, J. P., Kooper, Lawrence, Balletta and O’Brien, JJ., concur.